Title: John Adams to William McCreery, 15 April 1778
From: Adams, John
To: McCreery, William



Dear Sir
Passi April 15. 1778

I have to thank you for your obliging Politeness to me at Bourdeaux and to request that you would give my most respectfull Compliments, and most hearty Thanks to Mr. Delap for his kind present of Wine, which was very good, and afforded us an abundant Supply the whole Journey.

I have another Thing to mention to you, which is, that in unpacking my Baggage, I miss a pair of coarse homespun Breeches, which my little son wore in the Passage. If they are at your House, I should be obliged to you if you would rip open the Waistband in which you will find a few Guineas, 8 at least. The Breeches you may give to the first Child that wants them. The Guineas, you may send to me, or ship the Value of them, deducting your Commissions in any Thing you please, to Mrs. Adams at Braintree near Boston, to the Care of Isaac Smith Esqr., Queen Street Boston. Linnens, or Cambricks, I suppose would be as acceptable as any Thing. If you ship any Thing let it be in some Vessell, bound to Boston, or at least to some Eastern Port.

I am with much Esteem, your Friend & set.,
John Adams

